Citation Nr: 1549084	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-26 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1990 to January 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In June 2015, the Veteran withdrew his request for a Board hearing.  Thus, there is no outstanding request.

The Board further notes that the October 2015 appellate brief from the Veteran's representative waived RO consideration of any additional evidence submitted following certification to the Board.  

The Board has expanded the issue on appeal to encompass all acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In addition, the Board observes that the Veteran's appeal had originally included a claim for service connection for hypertension.  However, in a September 2011 rating decision, the RO granted that claim.  Accordingly, the issue of entitlement to service connection for hypertension no longer remains in appellate status, and no further consideration is required.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In January 2011, the Veteran was afforded a VA examination in connection with his claim for service connection for PTSD.  The VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD; however, he was assessed as having an anxiety disorder with depressed mood.  The examiner did not opine as to whether the Veteran's anxiety disorder was related to his military service.  Moreover, VA treatment reports reflect additional psychiatric diagnoses rendered during the appeal period, to include schizophrenia, paranoid type, and major depressive disorder.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any psychiatric disorder that may be present.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records, to include any records from the Oklahoma City VA Medical Center dated since July 2015.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  In so doing, the examiner should indicate whether the Veteran has an anxiety disorder, depressive disorder, or schizophrenia.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

If the examiner determines that the Veteran meets the diagnostic criteria to support a diagnosis of PTSD, he or she should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
3.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







